On a tax lien foreclosure sale the respondent, Walsh, became a purchaser. Before the date of closing, on an examination by a title company, he was first advised that the title was not marketable. Subsequent motions on his part to be relieved from the purchase, and, on the part of the plaintiff, that he be compelled to complete it, resulted in a hearing before an official referee to determine whether there was delivery of a certain deed during the lifetime of the grantor, which was not recorded until about five years after its purported execution and nine months after the grantor’s death. The only proof of delivery was that of an attorney who claimed to have had it in his possession prior to grantor’s death. His veracity was questioned. The referee found that there was delivery during the grantor’s lifetime. If there was no delivery of the deed, then the property descended by intestate succession to the grantor’s children and grandchildren. None of these was made a party to the foreclosure action. It was sought to bar their rights by this motion to confirm the referee’s report and to compel Walsh to complete his purchase. Resettled order on reargument, vacating order of December 10, 1937, which directed respondent, Walsh, to take title, and denying plaintiff’s motion, affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ., concur.